DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A (claims 3 and 8) in the reply filed on 6/3/22 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 6/22/18, 12/16/20 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings are objected to because the “black boxes” in figure 1 are not labeled in “Text”, for example “box 3” should be labeled as “ROM”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	With respect to the present invention the term “means” should be avoided.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a base line extraction means”, “a pulse extraction means” and “a feature value extraction means” in claims 5 and 10; “a storage means” and “a control means” in claim 6; “an output means” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As seen from restriction election dated 6/3/22, claims 4 and 9 are non-elected claims; however, claims 5, 10 and 11 are multiple dependent claims which depend on non-elected claims 4 or 9. The dependency needs to be corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gershow et al (2009/0136958) (of record) (hereinafter: “Gershow”).
Regarding claims 1, 6, and 12; figure 3 of Gershow below discloses a number analyzing method comprising the steps of arranging a partition wall (i.e., substrate 25) (par. [0041]) with a through-hole (14) and electrodes (18, 20) disposed on a front side and a back side of said partition wall (25) through said through-hole (14), supplying a flowable material containing particulate or molecular analytes to one side of said partition wall (see paragraphs [0026]-[0027] and [0035]). obtaining detection signals of an electrical conduction change between said electrodes (18, 20) caused by passage of said analytes through said through-hole (see paragraph [0032]), and analyzing the number of each analyte type ("binned events") by executing a computer control program (paragraphs [0074], [0076], [0085], [0099]-[0101]), based on a data of said detection signals, wherein said computer control program performs a probability density estimation from a data group based on feature values indicating feature of waveforms of pulse signals (paragraph [0114]) obtained as said detection signal which correspond to said passage of analytes and at least has a number deriving means which derives the number of each analyte type (paragraph [0106)], also see paragraphs [0025]-[0036]; figures 1-3; paragraphs [0098] - [0115); figures 7A-10D).

    PNG
    media_image1.png
    367
    628
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gershow in view of Manzini et al (2001/0005130) (of record) (hereinafter: “Manzini”).
Regarding claims 2 and 7, Gershow teaches the use of pulse signal (par. [0084]).
Gershow does not teach a feature value of the feature values is a first type showing local feature of waveforms of pulse signals or a second type showing global feature of waveforms of the pulse signals.
	Manzini, from the same field of endeavor, discloses an apparatus for detecting and classifying hard and soft inclusions in liquid metal which teaches a feature value of the feature values is a first type showing local feature of waveforms of pulse signals  or a second type showing global feature of waveforms of said the pulse signals (figures 1-3; par. [0062]-[0071] and [0085]-[0098]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Gershow step of performing a probability density estimation based on a feature value of the feature values is a first type showing local feature of waveforms of pulse signals or a second type showing global feature of waveforms of the pulse signals as taught by Manzini for the same purpose of deriving the number of each analyte type.
	Regarding claims 5 and 10; Gershow does not teach that the computer control program includes: a base line extraction means configured to extract a base line at no passage of analytes from a data of the detection signals or fluctuation components contained in the detection signals; a pulse extraction means configured to extract a signal data over a predetermined range based on the base line as a data of the pulse signals; and a feature value extraction means configured to extract the feature value from the data of extracted pulse signals.
	Manzini, from the same field of endeavor, discloses an apparatus for detecting and classifying hard and soft inclusions in liquid metal in which the computer control program includes: a base line extraction means configured to extract a base line at no passage of analytes from a data of the detection signals or fluctuation components contained in the detection signals; a pulse extraction means configured to extract a signal data over a predetermined range based on the base line as a data of the pulse signals; and a feature value extraction means configured to extract the feature value from the data of extracted pulse signals (figure 1 and par. [0060]-[0061]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the computer control program of Gershow by the computer control program of Manzini for the same purpose of determining the probability density from a data group. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
	Regarding claim 11, Gershow teaches the use of a control system (40) (par. [0084]).
	Gershow does not teach the device comprising an output means configured to output number data derived by the number deriving means with a predetermined output form for each analyte type.
	Manzini, from the same field of endeavor, teaches that the device comprising an output means configured to output number data derived by the number deriving means with a predetermined output form for each analyte type (i.e., particle sizes and distribution are displayed on a screen) (par. [0061]-[0066]; [0081], [0084]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include the computer control system of Gershow an output means as taught by Manzini because it is well known in the art that the data or results can be displayed on a screen so the user can observe it.

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Following references relate a device for capturing substance in the chamber to pass through the through-hole: Hongo et al (9,726,636), Hongo et al (9,804,116), Sato (11,313,850) and Peng et al (8,702,940).
The references fails to teach steps of “ analyzing a number of each analyte type of the particulate or molecular analytes by executing a computer control program based on data of the detection signals, and wherein the computer control program is configured to perform a probability density estimation from a data group based on feature values indicating feature of waveforms of pulse signals obtained as the detection signals which correspond to the passage of the particulate or molecular analytes, and wherein the computer control program includes a number deriving means configured to derive the number of each analyte type”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            July 15, 2022